710 S.E.2d 14 (2011)
STATE
v.
William C. KOHLS.
No. 98P11-1.
Supreme Court of North Carolina.
June 15, 2011.
Ann Middleton, Assistant Attorney General, for State of North Carolina.
William C. Kohls, Manson, for Kohls, William Charles.
C. Branson Vickory, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 16th of March 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 15th of June 2011."